                Case 20-11774-LSS            Doc 122       Filed 08/04/20       Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE



In re                                                     Chapter 11

APEX LINEN SERVICE LLC, et al.,                           Case No. 20-11774 (LSS)

                         Debtors.1                        Jointly Administered

                                                          Hearing Date: August 7, 2020, 2:00 p.m. (EDT)

                                                          Re: Docket Nos. 10, 43, 112




       NOTICE OF WITHDRAWAL UPON ENTRY OF AGREED ORDER OF
    PRE-PETITION LENDERS’ OBJECTION TO DEBTORS’ APPLICATIONS TO:
(1) EMPLOY, RETAIN, AND DESIGNATE CHIEF RESTRUCTURING OFFICER, AND
                    (2) EMPLOY AND RETAIN COUNSEL

        PLEASE TAKE NOTICE that, subject to entry by this Court of the form of Order agreed

by the parties and attached as Exhibit A to the Certification of Counsel With Respect to: (1) Orders

Approving Retentions of Goldstein & McClintock LLLP; GlassRatner Advisory & Capital Group,

LLC; and FocalPoint Securities, LLC; and (b) Resolving Other Matters Between Debtors and Pre-

Petition Lenders [ECF No. 114], Breakwater Management LP, as agent for senior secured lenders

Breakwater Credit Opportunities Fund LP, Breakwater Credit Opportunities Fund II, LP, Western

Alliance Bank, and United Insurance Company of America (collectively, such lenders are referred

to as the “Pre-Petition Lenders”), by and through its undersigned counsel, hereby withdraws the

Pre-Petition Lenders’ Objection to Debtors’ Applications to: (1) Employ, Retain, and Designate



1
 The Debtors in the above-captioned chapter 11 cases, along with their case numbers, are: Apex Linen Service LLC
(20-11774) (“Apex Linen”), Highland Apex Holdings LLC (20-11775) (“Apex Holdings”), Highland Avenue Capital
Partners LLC (20-11776) (“Highland PE”), Highland Apex GP LLC (20-11777) (“Highland GP”), and Highland Apex
Management LLC (20-11778) (“Highland Management”). Apex Holdings and Apex Linen are the “Apex Debtors”.
Highland PE, Highland GP and Highland Management are the “Highland Debtors”. Apex Debtors and Highland
Debtors are collectively referred to as the “Debtors”.
              Case 20-11774-LSS         Doc 122       Filed 08/04/20   Page 2 of 2




Chief Restructuring Officer, and (2) Employ and Retain Counsel, which was filed on July 31, 2020

[ECF No. 112].

       As to the Debtors’ application for authority to employ and retain Goldstein & McClintock

LLLP as Debtors’ counsel nunc pro tunc to the Petition Date [ECF No. 43], the Pre-Petition

Lenders agree to entry of the form of Order that was attached to that application.



 Dated: August 4, 2020                          GIBBONS P.C.
        Wilmington, Delaware
                                                By: Natasha M. Songonuga
                                                Natasha M. .Songonuga, Esq. (Bar No. 5391)
                                                300 Delaware Avenue, Suite 1015
                                                Wilmington, DE 19801-1671
                                                T: 302-518-6300
                                                F: 302-429-6294
                                                E-mail: nsongonuga@gibbonslaw.com

                                                - and –

                                                SHEPPARD MULLIN RICHTER &
                                                HAMPTON LLP
                                                Alan Feld, Esq. (admitted pro hac vice)
                                                Ted Cohen, Esq. (admitted pro hac vice)
                                                Elizabeth Frohlich, Esq. (admitted pro hac vice)
                                                333 S. Hope Street, 43rd Floor
                                                Los Angeles, CA 90071
                                                E-mail: afeld@sheppardmullin.com
                                                E-mail: tcohen@sheppardmullin.com
                                                E-mail: efrohlich@sheppardmullin.com

                                             Counsel for Breakwater Credit Opportunities Fund,
                                             L.P., Breakwater Credit Opportunities Fund II, L.P.
                                             and Breakwater Management LP




                                                -2-
